Citation Nr: 1326786	
Decision Date: 08/22/13    Archive Date: 08/29/13

DOCKET NO.  09-07 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  What evaluation is warranted for residuals of L5-S1 herniated nucleus pulposus since May 4, 2006?  

2.  What evaluation is warranted for S1 radiculopathy of the left lower extremity since May 4, 2006?  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. S. Willie, Counsel



INTRODUCTION

The Veteran served on active duty from August 1984 to January 1986 and from February 2003 to May 2006.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  The case was certified to the Board by the Atlanta, Georgia RO.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran appeals the initial ratings assigned for residuals of L5-S1 herniated nucleus pulposus, and for left lower extremity S1 radiculopathy (originally claimed as a left hip disorder).  In her March 2009 VA Form 9, she requested an opportunity to appear for a Board hearing at the local VA regional office.  She was sent notification in August 2012 that she was scheduled for a Board hearing at the local RO in September 2012.  Within the month, however, she informed the RO that due to being a full time student the hearing would interfere with her classes and that she would like to reschedule the hearing.  As the Veteran submitted a timely request to reschedule, the Board finds that a remand is warranted so that the Veteran can be rescheduled for a hearing before a Board member.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing at the earliest opportunity in accordance with applicable procedures.  The appellant has requested that, if possible, the hearing be scheduled for a Friday.  The RO must notify the Veteran and her representative of the date and time thereof.  If the appellant wishes to withdraw her request for the hearing, that should be done by written document submitted to the RO.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


